Defendant’s claim that the trial court erred in barring a peremptory challenge made by the codefendant as untimely is unpreserved as a matter of law, no such challenge to the prospective juror in question having been made by defendant himself (see, People v Buckley, 75 NY2d 843, 846), and we decline to review it in the interest of justice. If we were to review it, we would find that the trial court properly refused to recognize a peremptory challenge that was made after it had already been waived, albeit before the jury was sworn in (see, People v Isaac, 212 AD2d 635, lv denied 85 NY2d 910). Concur—Rosenberger, J. P., Wallach, Kupferman, Williams and Mazzarelli, JJ.